Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 12, 2017.  The sequence requirements have been met.  The amendment received 9/1/21 has been entered and claims 6, 9-11 are currently pending in this application.  In view of the arguments presented and amendments to the claims, the rejection of record under 35 USC 112, first paragraph, is hereby withdrawn.  This Office action is made non-final to further consider the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diesner.
Diesner (J Mol Graphics) entitled "Neuraminidase Coated Allergen Loaded Microparticles Are a Safe and Efficient Novel Treatment Option for Food Allergy" supplied by Applicants, teaches in the abstract, treating food allergies with a formulation of neuraminidase.  The present specification, in 
All the features of the claims are taught by Diesner for the same function as claimed.

Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive.
Applicants' response argues that Diesner does not teach or fairly suggest treating an autoimmune disease.
It is the examiner's position that food allergy, as taught by Diesner, is an autoimmune disease.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are directed to curing diseases such as osteoporosis, rheumatoid arthritis, and multiple sclerosis.  There are presently no known methods to cure these disorders and no evidence is presented to show the claimed method is effective to cure any disorder.  Extraordinary claims require extraordinary evidence.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655